Name: Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31995R3066Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations Official Journal L 328 , 30/12/1995 P. 0031 - 0077COUNCIL REGULATION (EC) No 3066/95of 22 December 1995establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Europe Agreements between the European Communities and their Member States, of the one part, and the Republic of Hungary, the Republic of Poland, the Slovak Republic, the Czech Republic, Romania and the Republic of Bulgaria, respectively, of the other part (1), provide for concessions for certain agricultural products originating in those countries; whereas those concessions involve reductions in the variable levies under tariff quotas and reductions in customs duties; Whereas, pursuant to the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (2), the Community undertook to turn all variable agricultural levies and other non-tariff barriers into their tariff equivalent and to replace them by fixed customs duties from 1 July 1995; Whereas the replacement of variable levels and other barriers by customs duties affects the concessions granted pursuant to the aforementioned Europe Agreements and could reduce the possibilities for preferential access to the Community market granted to the associated countries of Central Europe; Whereas, as a result of the accession of Austria, Finland and Sweden, and in accordance with Articles 76, 102 and 128 of the Act of Accession, those concessions should be adjusted to take into account also, in particular, the arrangements for trade in agricultural products which existed between Austria, Finland and Sweden, of the one part, and Hungary, Poland, Slovakia, the Czech Republic, Romania and Bulgaria, of the other part; Whereas, to that end, transitional autonomous measures are provided for in Regulations (EC) Nos 3379/94 (3), 1767/95 (4) and 2179/95 (5); whereas these measures apply until 31 December 1995; Whereas, in accordance with the Directives concerning agricultural products adopted by the Council on 6 March 1995, negotiations are currently under way with the countries concerned for the conclusion of Additional Protocols to the Europe Agreements; whereas 'interim' Additional Protocols will cover solely the trade-related aspects of the Additional Protocols; whereas, because of the excessively tight deadlines, however, the interim Additional Protocols cannot enter into force on 1 January 1996; Whereas it is therefore advisable to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Europe Agreements; whereas the adjustment should apply from 1 January 1996, HAS ADOPTED THIS REGULATION: Article 1 This Regulation provides, as an autonomous and transitional measure, for the opening of tariff quotas and the adjustment of concessions for certain agricultural products provided for in the Europe Agreements between the European Communities and their Member States, of the one part, and the Republic of Hungary, the Republic of Poland, the Slovak Republic, the Czech Republic, Romania and the Republic of Bulgaria, respectively, of the other part. Article 2 1. The arrangements for import into the Community applicable to certain agricultural products originating in Hungary as set out in Annex I to this Regulation shall replace those set out in Annexes VIIIa, VIIIb, Xa, Xb and Xc to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part. 2. On the date of entry into force of the interim Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex I to this Regulation. 3. In the case of products originating in Hungary, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne. Article 3 1. The arrangements for import into the Community applicable to certain agricultural products originating in Poland as set out in Annex II to this Regulation shall replace those set out in Annexes VIIIa, VIIIb, Xa, Xb and Xc to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part. 2. On the date of entry into force of the interim Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex II to this Regulation. 3. In the case of products originating in Poland, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne. Article 4 1. The arrangements for import into the Community applicable to certain agricultural products originating in Slovakia as set out in Annex III to this Regulation shall replace those set out in Annexes XIa, XIb, XII and XIII to the Europe Agreement between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part. 2. On the date of entry into force of the interim Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex III to this Regulation. 3. In the case of products originating in Slovakia, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne. Article 5 1. The arrangements for import into the Community applicable to certain agricultural products originating in the Czech Republic as set out in Annex IV to this Regulation shall replace those set out in Annexes XIa, XIb, XII and XIII to the Europe Agreement between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part. 2. On the date of entry into force of the interim Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex IV to this Regulation. 3. In the case of products originating in the Czech Republic, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne. Article 6 1. The arrangements for import into the Community applicable to certain agricultural products originating in Romania as set out in Annex V to this Regulation shall replace those set out in Annexes XIa, XIb, XIIa and XIIb to the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part. 2. On the date of entry into force of the interim Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex V to this Regulation. 3. In the case of products originating in Romania, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne. Article 7 1. The arrangements for import into the Community applicable to certain agricultural products originating in Bulgaria as set out in Annex VI to this Regulation shall replace those set out in Annexes XIa, XIb, XIIIa and XIIIb to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part. 2. On the date of entry into force of the interim Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex VI to this Regulation. 3. In the case of products originating in Bulgaria, the Commission may reduce the specific amount applicable within the quota opened under the GATT of 169 000 head of live cattle to ECU 399 per tonne. Article 8 The Commission shall adopt detailed rules for the application of this Regulation: - in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 (1) and the corresponding provisions of the other Regulation on the common organization of the markets, or- in accordance with the procedure laid down in Article 6 of Regulation (EC) No 1798/94 (2). Article 9 Tariff quotas with an order number shall be administered by the Commission according to Articles 2 to 4 of Regulation (EC) No 1798/94. Article 10 The Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to each of the Europe Agreements mentioned in Articles 2 to 7 shall apply. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1995. For the CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 347, 31. 12. 1993, p. 1 (Hungary). OJ No L 348, 31. 12. 1993, p. 1 (Poland). OJ No L 360, 31. 12. 1994, p. 1 (Czech Republic). OJ No L 359, 31. 12. 1994, p. 1 (Slovakia). OJ No L 357, 31. 12. 1994, p. 1 (Romania). OJ No L 358, 31. 12. 1994, p. 1 (Bulgaria). (2) OJ No L 336, 31. 12. 1994, p. 22. (3) OJ No L 366, 31. 12. 1994, p. 3. Regulation as amended by Regulation (EC) No 2179/95 (OJ No L 223, 20. 9. 1995, p. 29). (4) OJ No L 173, 29. 6. 1995, p. 1. (5) OJ No L 223, 20. 9. 1995, p. 12. (1) Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (OJ No L 181, 1. 7. 1992, p. 21). Regulation as last amended by Regulation (EC) No 1863/95 (OJ No L 179, 29. 7. 1995, p. 1). (2) Council Regulation (EC) No 1798/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia and establishing the detailed provisions for adapting these quotas (1994 to 1997) (OJ No L 189, 23. 7. 1994, p. 1). Regulation as amended by Regulation (EC) No 2485/94 (OJ No L 265, 15. 10. 1994, p. 5). ANNEX I List of concessions referred to in Article 2 Imports into the Community of the following products originating in Hungary shall be entitled to the concessions set out below (MFN = duties applicable to the most favoured nation)>TABLE>(1). ANNEX II List of concessions referred to in Article 3 Imports into the Community of the following products originating in Poland shall be entitled to the concessions set out below . (MFN = duties applicable to the most favoured nation)>TABLE>(1) ANNEX III List of concessions referred to in Article 4 Imports into the Community of the following products originating in the Slovak Republic shall be entitled to the concessions set out below (MFN = duties applicable to the most favoured nation)>TABLE>(1) ANNEX IV List of concessions referred to in Article 5 Imports into the Community of the following products originating in the Czech Republic shall be entitled to the concessions set out below (MFN = duties applicable to the most favoured nation)>TABLE>(1) ANNEX V List of concessions referred to in Article 6 Imports into the Community of the following products originating in Romania shall be entitled to the concessions set out below (MFN = duties applicable to the most favoured nation)>TABLE>(1) (1a) ANNEX VI List of concessions referred to in Article 7 Imports into the Community of the following products originating in Bulgaria shall be entitled to the concessions set out below (MFN = duties applicable to the most favoured nation)>TABLE>(1) (1a)